Citation Nr: 1447953	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 15, 2009 for the award of service connection for PTSD.

3.  Entitlement to service connection for an artery disability (also claimed as a stroke).

4.  Entitlement to service connection for a variously diagnosed skin disability.

5.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) from November 2010 (skin, back, and artery) and September 2011 (PTSD) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the RO increased the Veteran's rating for PTSD to 70 percent, effective December 15, 2009.  The Board notes that in a July 2014 statement, the Veteran indicated that he was no longer represented by his attorney.

The issues of service connection for a variously diagnosed skin disability and a back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, it is reasonably shown that the Veteran's PTSD is manifested by total occupational and social impairment with intermittent inability to perform activities of daily living.

2.  The first communication from the Veteran expressing an intent to file a claim of service connection for PTSD was received on December 15, 2009.

3.  An artery disability was not manifested in service and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  A 100 percent schedular rating for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2013).  

2.  An effective date prior to December 15, 2009 is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).  

3.  Service connection for an artery disability is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in February and July 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeals were most recently readjudicated by the RO in the May and June 2014 supplemental statements of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in October 2010 (PTSD), March 2013 (PTSD), and May 2013 (general medical and vascular conditions).  The RO did not arrange for a VA medical opinion with regard to the matter of service connection for residuals of a stroke.  The Board has considered whether such is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's  artery disability may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of an increased rating for PTSD, an earlier effective date for PTSD, and service connection for an artery disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Increased Rating - PTSD

The Veteran is presently rated 70 percent for PTSD under Code 9411, which provides for a 70 percent rating where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Board finds that the Veteran's PTSD warrants a 100 percent schedular rating from December 15, 2009.  In this regard, the Board notes that the RO granted entitlement to individual unemployability from December 15, 2009 because the Veteran was found unable to secure gainful employment due to his PTSD.  Accordingly, the Board finds that the evidence more nearly approximates total social and occupational impairment from December 15, 2009, and a 100 percent schedular rating is warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board again notes that the Veteran has been found unable to work due to his PTSD.  See May 2014 rating decision.  He has not disagreed with the effective date of this decision. 

Earlier Effective Date - PTSD

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Veteran's initial claim of service connection for PTSD was received on December 15, 2009.  The September 2011 rating decision on appeal awarded the Veteran service connection for PTSD, effective December 15, 2009.

In his November 2011 notice of disagreement, the Veteran stated that he wished to appeal the effective date for the award of service connection for PTSD; however, he did not explain the basis for his claim.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for PTSD as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim (unless the claim was filed within one year following separation from service- which is neither suggested by the record, nor alleged).  

The record shows (and it is not in dispute) that the first communication from the Veteran to VA seeking service connection for PTSD was received December 15, 2009.  Accordingly, VA is precluded from granting an effective date for this award of service connection prior to that date.  In light of the foregoing, the claim for an earlier effective date for the grant of service connection for PTSD must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Service Connection - Artery Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran claims that he has an artery disability due to his service.

The Veteran's STRs are silent for complaints, treatment, or diagnosis of a stroke or an artery condition.  Notably, on October 1967 separation report of medical history, the Veteran reported no problems relating to his arteries or problems suggestive of a stroke, and on October 1967 separation examination, his vascular system was normal on clinical evaluation.

In January 1999, the Veteran was seen for a follow-up appointment regarding a stroke.  He was noted to be "doing well."  A May 2005 treatment record noted an assessment of cerebrovascular accident with "full recovery."  A July 2005 Social Security Administration (SSA) disability determination found that the Veteran was disabled, in part, due to peripheral vascular disease.

In March 2010, the Veteran reported having a stroke in 1999 and subsequently having two stents placed in his femoral artery in April 2006.

In July 2011, the Veteran underwent right carotid endarterectomy with Dacron patch angioplasty for symptomatic right carotid stenosis of over 90 percent.  In September 2011, a bilateral carotid duplex showed 0-39 percent stenosis in the right and left internal carotid arteries. Normal antegrade flow was noted in both vertebral arteries.

In November 2011, the Veteran reported having "serious vascular problems," to include having small strokes in 1994 and in July 2011, and having two stents placed in his femoral artery.

On May 2013 VA artery and vein conditions examination, peripheral vascular disease was diagnosed.  The examiner noted that such disease began with pain occurring on ambulation in the left leg in 2005.  The Veteran was then evaluated with subsequent surgery in April 2007 with two stents placed in his left femoral artery.  The examiner indicated that pain was reduced by 50 percent post procedure.

A May 2014 treatment record noted a medical history to include a cerebrovascular accident in 1999, with "complete resolution."

It is not in dispute that the Veteran now has (or during the pendency of this claim has had) peripheral vascular disease (and that he had a stroke in 1999).  However, such was not manifested in service.  His STRs are silent for any complaints, treatment, or diagnoses related to an artery problem and/or a stroke.  To the extent that the Veteran alleges that such disability had its onset in service, his allegations are contradicted by the contemporaneous medical records (i.e., STRs).  Further, his allegations contradict the findings of the May 2013 VA examiner, who noted that the Veteran's peripheral vascular disease had its onset in 2005.  This finding was made after a review of the record and was based on an interview with and examination of the Veteran.  The examiner's findings are thus more probative than the Veteran's bare, unsupported allegations.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's artery disability may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not an artery disability may be related to service that ended more than 40 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such is related to service.  Consequently, his opinion in this matter is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's artery disability may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection for an artery disability.  Therefore, the appeal in this matter must be denied.



ORDER

A 100 percent schedular rating for PTSD is granted, subject to the controlling regulations governing monetary awards.

An effective date prior to December 15, 2009 for the award of service connection for PTSD is denied.

The appeal seeking service connection for an artery disability is denied.


REMAND

The Veteran claims he has a variously diagnosed skin disability due to exposure to Agent Orange in service.  STRs note that the Veteran was treated for blisters on his fingers.  On November 2011 VA examination, the examiner noted diagnoses of psoriasis, basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  The examiner opined that such were not related to the notation of blisters in service because the cancerous lesion on the Veteran's ear is not a blister and not similar to blisters on his hands in service, and the actinic keratosis and seborrheic keratosis are not blistering lesions and are associated with age and long-time sun exposure.  The Board finds that this opinion is inadequate for rating purposes.  A review of the record reflects additional skin diagnoses which were not considered by the examiner, to include a cystic nodule/epidermal cyst, a trichoblastoma of the thigh, lentigo/hyperpigmentation, and tinea pedis.  Further, the Veteran's service personnel records show that he served in Vietnam and is thus presumed to have been exposed to Agent Orange.  The opinion of record did not address whether the Veteran's variously diagnosed skin disability may be otherwise due to his service, to include exposure to Agent Orange therein.  Accordingly, the Board finds that another VA examination to secure a medical opinion is necessary.

The Veteran also claims he has a back disability due to heavy lifting in service.  On May 2013 VA examination, the examiner diagnosed lumbar spine degenerative disc disease (DDD).  In June 2010, the Veteran's chiropractor submitted a statement indicating that the Veteran has chronic DDD at L-4 and L-5 and has been treated for such since 1965.  As the evidence suggests that the Veteran's back disability may have had its onset in service, the Board finds that a VA medical opinion is necessary.  McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding treatment records related to the remaining claims on appeal.

2.  Arrange for a VA medical examination by an appropriate provider to determine the nature and likely etiology of the Veteran's variously diagnosed skin disability.  The claims files must be made available to the examiner for review.  Based on review of the record and examination of the Veteran, an opinion should be provided as to the following:

(a)  Identify all diagnosed skin disability entities (throughout the pendency of the appeal).

(b)  As to each skin disability entity diagnosed throughout the pendency of the appeal, is it at least as likely as not (a 50% probability or greater) that such is related to service, to include his exposure to Agent Orange (herbicides) therein?

The rationale for the opinions should be thoroughly explained.

3.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed lumbar spine DDD.  The claims files must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

Is it at least as likely as not (a 50% probability or greater) that the Veteran's lumbar spine DDD had its onset in service, or is otherwise related to such service?

The rationale for the opinion should be thoroughly explained.  Should the provider find that lumbar spine DDD did not have its onset in service, the provider should reconcile that finding with the June 2010 statement from the Veteran's chiropractor indicating the Veteran has received treatment for lumbar spine DDD since 1965.

4.  Then review the record and readjudicate the remaining claims on appeal.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


